DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Admitted Prior Art figure 2 (APA).
Re: claims 1 and 5.  APA shows in figure 2 a tunable vibration absorber, TVA, for a vibratory compactor machine comprising:
a frame mounting structure or that which is attached to the left side of element 52 that is configured to mechanically interface with a frame of the
vibratory compactor machine to provide a fixed attachment of the TVA to the frame of the vibratory compactor machine;
[AltContent: textbox (Drum)]a TVA carrier, as labeled, that extends from the frame mounting structure into an interior portion of a drum of the vibratory compactor machine to which element 32 is attached as described in paragraph [0039];
[AltContent: arrow][AltContent: textbox (TVA carrier)][AltContent: arrow]
    PNG
    media_image1.png
    453
    643
    media_image1.png
    Greyscale

a resilient element 34 that includes a first or right portion that is fixedly attached relative to the TVA
carrier, as labeled, and a second or left portion that includes a degree of freedom of movement relative to the TVA carrier; and

a mass 52 that is attached to the second portion of the resilient element and that includes the degree of freedom of movement relative to the TVA carrier,

wherein the TVA carrier assembly includes an inner cavity surrounding element 39 within the labeled TVA carrier that is configured to receive a
portion 31 of a vibrating component that is configured to generate vibration of the drum as labeled.

Re: claim 2.  APA shows in figure 2 the limitation wherein the TVA carrier, as labeled,  is substantially concentric relative to the drum 12 as shown and wherein the mass 52 which is shown spanning across the center is laterally positioned at a center of an axis of the drum, as labeled, as shown.
Re: claim 9.  APA shows in figure 2 the apparatus comprising a TVA housing shown at the end of the lead line of 12 that is attached to the TVA carrier via intervening elements to define an interior space that includes the resilient element 34 and mass 52. 
Re: claim 11.  APA shows in figure 2, as broadly recited, the apparatus comprising a fluidic medium or air as the vehicle operates in an outdoor environment that is within the interior space and that dampens movement of the mass within the interior space due to air resistance.
Re: claim 15.  APA shows in figure 2 the limitation wherein the frame mounting structure or that which is connected on the left side of element 52 is configured to support via intervening elements the labeled TVA carrier at a proximal or left end, the apparatus further comprising a bearing 39 that is configured to support the TVA carrier at a distal or right end that is opposite the proximal end.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 9, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of US Patent 5397198 to Bertrand.
Re: claims 1 and 5.  APA shows in figure 2 a tunable vibration absorber, TVA, for a vibratory compactor machine comprising:
a TVA carrier, as labeled, that extends from the frame mounting structure into an interior portion of a drum of the vibratory compactor machine to which element 32 is attached as described in paragraph [0039];

[AltContent: textbox (Drum)]
[AltContent: arrow][AltContent: textbox (TVA carrier)][AltContent: arrow]
    PNG
    media_image1.png
    453
    643
    media_image1.png
    Greyscale

a resilient element 34 that includes a first or right portion that is fixedly attached relative to the TVA
carrier, as labeled, and a second or left portion that includes a degree of freedom of movement relative to the TVA carrier; and

a mass 52 that is attached to the second portion of the resilient element and that includes the degree of freedom of movement relative to the TVA carrier,

wherein the TVA carrier assembly includes an inner cavity surrounding element 39 within the labeled TVA carrier that is configured to receive a
portion 31 of a vibrating component that is configured to generate vibration of the drum as labeled, and shows an attachment surface on the left side of a frame or element 52 that is configured to mechanically interface with a frame of the vibratory compactor machine to provide a fixed attachment of the TVA to the frame of the vibratory compactor machine, but is silent with regards to a frame mounting structure that is configured to mechanically interface with the frame.
[AltContent: textbox (Removable fastening component )][AltContent: arrow][AltContent: textbox (Frame)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Frame mounting structure)]Bertrand teaches in figure 2 below the use of a frame mounting structure,
    PNG
    media_image2.png
    415
    550
    media_image2.png
    Greyscale
 

as labeled, configured to mechanically interface with a frame, as labeled, of a vibratory compactor machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the TVA of APA, as modified, to have included a frame mounting structure, in view of the teachings of Bertrand, in order to securely attach the frame to vibratory compactor machine to the TVA to help prevent decoupling. 

Re: claim 2.  APA, as modified, teaches in figure 2 of APA the limitation wherein the TVA carrier, as labeled,  is substantially concentric relative to the drum 12 as shown and wherein the mass 52 which is shown spanning across the center is laterally positioned at a center of an axis of the drum, as labeled, as shown.
Re: claim 4.  Bertrand teaches in figure 2 the limitation wherein the frame mounting structure, as labeled, comprises a removable fastening component, as labeled, that is configured to attach the frame mounting structure to the frame of the vibratory compactor in one or a plurality of radially distinct positions relative to the frame of the vibratory compactor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the TVA assembly of APA in order to provide a means of facilitating component replacement and/or repair by way of the connection via a removable fastening component.
Re: claim 9.  APA, as modified, teaches in figure 2 of APA the apparatus comprising a TVA housing shown at the end of the lead line of 12 that is attached to the TVA carrier via intervening elements to define an interior space that includes the resilient element 34 and mass 52.
Re: claim 11.  APA, as modified, teaches in figure 2 of APA, as broadly recited, the apparatus comprising a fluidic medium or air as the vehicle operates in an outdoor environment that is within the interior space and that dampens movement of the mass within the interior space due to air resistance.
Re: claim 15.  APA, as modified, teaches in figure 2 of APA the limitation wherein the frame mounting structure, as modified, connected on the left side of element 52 is configured to support via intervening elements the labeled TVA carrier at a proximal or left end, the apparatus further comprising a bearing 39 that is configured to support the TVA carrier at a distal or right end that is opposite the proximal end.
Re: claim 16. Bertrand teaches in col. 3 lines 25-28 the limitation wherein the resilient element and the mass comprise a natural frequency that corresponds to the operating frequency of the vibratory compactor machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the natural frequency of the resilient element and the mass of APA to have corresponded to an eccentric speed of the vibratory compactor machine, in view of the teachings of Bertrand, in order to provide a means of absorbing the resulting the vibrations.
Re: claim 17.  Bertrand teaches in col. 1 lines 56-60 the limitation wherein a stiffness of the resilient element and a size of the mass correspond to the operating frequency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the TVA of APA to have selected the resilient element stiffness cooperating with a mass size to have corresponded to dominant target frequencies, in view of the teachings of Bertrand, in order to provide adequate vibration absorption at maximum operational conditions.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of US Patent Application 2014/0001684 to Miyata.
Miyata teaches in paragraph [0087] that a coil spring may be used in place of an elastomer in a damping arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resilient member in the form of an elastomer of APA to have been in the form of a coil spring, in view of the teachings of Miyata, in order to provide an alternate shock absorbing means depending on the parts availability, environment, and other factors related to the particular application.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Bertrand as applied above, and further in view of US Patent Application 2014/0001684 to Miyata.
Miyata teaches in paragraph [0087] that a coil spring may be used in place of an elastomer in a damping arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resilient member in the form of an elastomer of APA, as modified, to have been in the form of a coil spring, in view of the teachings of Miyata, in order to provide an alternate means to absorb shock that may have the benefit of greater part availability and/or a less expensive shock absorbing option.

Allowable Subject Matter
Claims 6-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
September 5, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657